Citation Nr: 1009843	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-11 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, to 
include as secondary to service-connected shell fragment 
wounds.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1967.

In an August 1982 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
denied the Veteran's claim for service connection for a back 
disorder.  The Veteran appealed that decision, which was 
upheld by a decision of the Board of Veterans' Appeals 
(Board) in October 1983.  In August 1987 and August 1995 
rating actions, the RO denied the Veteran's petitions to 
reopen the previously denied claim for service connection for 
a back disorder.  Although notified of each of the denials, 
the Veteran did not perfect an appeal of the decisions, which 
became final.  In August 2003, the Veteran again sought to 
reopen his claim for service connection for a back disorder.  

This matter came before the Board from a January 2004 rating 
decision by the Huntington, West Virginia RO.  In that 
decision, the RO denied the Veteran's petition to reopen a 
previously denied claim for service connection for a back 
disability, to include as secondary to service-connected 
shell fragment wounds, finding that no new and material 
evidence had been submitted.  The Board remanded the matter 
for further notification, evidentiary development, and 
adjudication in May 2008.  The Appeals Management Center 
(AMC) re-adjudicated the claim and again denied the Veteran's 
petition to reopen via the issuance of a supplemental 
statement of the case (SSOC) in October 2009.  

Regardless of what the agency of original jurisdiction (AOJ) 
has done, however, the Board must address the question of 
whether new and material evidence has been received to reopen 
the Veteran's claim for service connection for a low back 
disability, to include as secondary to service-connected 
shell fragment wounds.  This is so because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for a low back disability, 
to include as secondary to service-connected shell fragment 
wounds, as a claim to reopen.


FINDINGS OF FACT

1.  In an August 1995 rating action, the RO denied the 
Veteran's petition to reopen a previously denied claim of 
service connection for a low back disability, to include as 
secondary to service-connected shell fragment wounds.  The 
Veteran did not appeal that decision.

2.  Evidence received since the RO's August 1995 denial is 
either cumulative or redundant of evidence previously 
considered; by itself or when considered with previous 
evidence it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 1995 rating action by the RO that denied the 
Veteran's petition to reopen his previously denied claim of 
service connection for a low back disability, to include as 
secondary to service-connected shell fragment wounds, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence relating to the Veteran's claim of service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds, received since 
the RO's August 1995 decision is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the Veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by notice letters in May 2006 
and May 2008.  The May 2008 notice letter provided the 
regulatory language of "new and material" evidence.  In 
addition, the Veteran was told in the May 2006 notice letter 
of the evidence and information necessary to establish a 
claim for entitlement to service connection on a direct 
basis; the May 2008 letter notified him of the evidence and 
information necessary to establish a claim for entitlement to 
service connection on a secondary basis.  Specifically 
regarding VA's duty to notify, the Board finds that the May 
2006 and May 2008 notice letters to the Veteran apprised him 
of what the evidence must show to establish entitlement to 
the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of fully compliant notice, followed by re-adjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by re-
adjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect)

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the May 2008 
notice letter that fully addressed all notice elements 
required by Pelegrini, supra.  Specifically, the May 2008 
notice letter notified the Veteran of his and VA's respective 
duties for obtaining evidence.  The letter also gave examples 
of the types of medical and lay evidence that the Veteran 
could submit or ask VA to obtain in support of his claim.  
The May 2008 notice letter also notified the Veteran that, to 
be considered material, evidence he supplied must pertain to 
the reason his claim was previously denied.  Further, the May 
2008 letter provided the Veteran specific notice of the 
elements of service connection that were the basis for the 
August 1995 denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Although not all notices were sent before the 
initial decision in this matter, the Board finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The agency of original 
jurisdiction (AOJ) has also re-adjudicated the claim after 
the notice was provided; this was done by way of an October 
2009 supplemental statement of the case (SSOC).  The Board 
further notes that although the Court has held in Mayfield, 
supra, that post-decisional documents are inappropriate 
vehicles with which to provide notice, the AOJ in this case 
provided VCAA-compliant notice that was followed by a re-
adjudication of the Veteran's claim.  The Board concludes 
that during the administrative appeal process the Veteran was 
provided the information necessary such that further action 
to provide additional notice would be merely duplicative of 
what has already transpired.

Moreover, although sent after the RO's initial January 2004 
adjudication of the Veteran's claim, the May 2006 and May 
2008 notice letters provided the Veteran with the criteria 
for assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board concludes that although the complete notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the Veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Here, although the Veteran's claim has not been reopened by 
the RO and will not be reopened by the Board, reasonable 
efforts to assist the Veteran in his claim have been 
undertaken.  To that end, records from the Veteran's ongoing 
treatment at the Lexington VA Medical Center (VAMC) have been 
obtained.  Records from the Veteran's award of benefits from 
the Social Security Administration (SSA) have also been 
obtained and associated with the claims file.  In addition, 
the Veteran was provided a VA medical examination in April 
2007, report of which is of record.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 1995 rating action.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has a back disability related to 
his active military service.  Specifically, he contends that 
he injured his back while lifting and carrying wounded 
soldiers during his service as a combat medic while stationed 
in the Republic of Vietnam.  Alternately, the Veteran claims 
that his current back disability stems from a shell fragment 
wound to the left flank, for which he is currently service 
connected.  As a result, the Veteran contends that service 
connection is warranted.  In an August 2003 petition, the 
Veteran referenced a rating of 0 percent, which he was 
awarded in December 1981 for residuals of shell fragment 
wounds of the left flank and left elbow that were incurred in 
service.  His petition was treated as one to reopen a claim 
for service connection for a low back disability secondary to 
the service-connected shell fragment wounds.  In a February 
2007 statement, however, the Veteran also contended that the 
back disability was a result of lifting injured soldiers as a 
combat medic in service.  The Board thus construes this 
statement as a claim for service connection for a back 
disability directly related to his service.  However, the 
Board observes that reliance upon a new etiological theory-
in this case, the contention that a back disorder is directly 
the result of in-service injury, as opposed to secondary to 
his service-connected shell fragment wounds-is insufficient 
to transform a claim that has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  The Veteran is still required to 
present new and material evidence in support of his claim.  
(This is especially so given that the Board addressed both 
theories in October 1983.)

In an August 1982 rating decision, the RO denied the 
Veteran's claim of service connection for a back disorder.  
The August 1982 decision noted that the evidence did not show 
any record of complaints or treatment for back problems 
during service, nor was there evidence linking the Veteran's 
back disability to the shell fragment wounds he incurred 
during active duty.  The Veteran appealed to the Board, which 
denied the Veteran's claim on both a direct and a secondary 
basis in an October 1983 decision.  The Veteran sought to 
reopen the previously denied claim in May 1987; the RO denied 
the claim in August 1987.  The Veteran did not appeal the 
decision, and it became final.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2009).  The Veteran again 
attempted to reopen the previously denied claim for service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds, in May 1995.  The 
RO denied the petition to reopen via an August 1995 rating 
action, finding that no new and material evidence had been 
submitted.  The Veteran did not appeal the decision, and it 
became final.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2009).  Thereafter, in August 2003, the 
Veteran sought to reopen his claim of service connection for 
a low back disability, to include as secondary to service-
connected shell fragment wounds.

Evidence of record in 1995 included a separation examination 
history completed by the Veteran, which shows that he 
responded negatively to the question of whether he had any 
recurrent back pain.  His musculoskeletal system was found to 
be normal at that time.  The record also contained a 
treatment record from 1979, at which time the Veteran was 
noted to complain of back pain.  Further VAMC treatment 
records from September 1980 indicate that the Veteran was 
seen for complaints of low back pain of six months' duration.  
He was diagnosed with spondylolisthesis by radiological study 
in May 1981.  A 1981 VA examination report was also of 
record.  The report shows that the Veteran was found to have 
a retained foreign body in his left lateral abdominal wall 
adjacent to his ribs but that it was causing him no problems.  
The Veteran was noted at that time to complain of pain in his 
left flank, but no back problems were found.  

Evidence added to the record since the RO's August 1995 
rating action concerning the Veteran's claim for service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds, includes records 
of treatment from at the Lexington VAMC, as well a VA 
examination conducted in April 2007.  The Veteran has also 
submitted multiple statements to VA in support of his claim.  
Records from VAMC treatment providers reflect that the 
Veteran has been diagnosed with spondylolisthesis, as well as 
facet joint disease and degenerative disc disease.  These 
diagnoses were confirmed by radiological examination 
conducted in May 2005.  Further, at his April 2007 VA 
examination, the Veteran was found to have severe 
degenerative disc disease secondary to spondylolisthesis, 
with a mild disc bulge.  Report of that examination reflects 
that the Veteran reported having injured his back in service 
while carrying wounded soldiers as a combat medic in Vietnam.  
The Veteran complained of decreased motion, stiffness, and 
radiating pain in his low back.  The examiner confirmed the 
Veteran's diagnosis and opined that the current disability is 
not due to his time in service.  In that connection, the 
examiner looked to the fact that the Veteran did not complain 
of and was not diagnosed with any back problems during 
service and did not seek treatment for a back disability 
within one year from his separation from active duty.  The 
examiner further acknowledged that the Veteran was seen for 
complaints of left flank pain in service, related to his 
service-connected shell fragment wound, but that there was 
"no reference to or evidence of a lumbar spine condition" 
related to that injury.

The Veteran has further submitted multiple written statements 
to VA in support of his petition to reopen the previously 
denied service connection claim.  To that end, the Board 
notes that the Veteran has argued on multiple occasions, 
including in February 2007 statements, that he lifted and 
carried many wounded soldiers while serving as a combat medic 
in Vietnam, and that his current back disability is related 
to this in-service activity.  The Veteran has further 
acknowledged on multiple occasions that he did not complain 
of back pain or otherwise seek treatment for his back during 
service but contends that he nonetheless has experienced back 
pain since service.  The Veteran has alternately contended 
that he was told at the time of his shell fragment wound 
injury in service that the wound could lead to arthritis in 
his spine.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim for service connection for a low back 
disability, to include as secondary to service-connected 
shell fragment wounds, has not been received, and the claim 
may not be reopened.  The evidence is new in that it was not 
previously before agency decision makers.  However, none of 
this evidence is material for purposes of reopening the 
service connection claim.  Essentially, the new evidence does 
not suggest that the Veteran incurred any back injury in 
service that has led to a current disability.  The newly 
received evidence likewise does not tend to show that the 
Veteran's current back disability is related to his service-
connected shell fragment wounds.  

As noted above, the evidence previously of record shows that 
the Veteran has a well-established diagnosis of 
spondylolisthesis and has been receiving treatment for his 
back since at least 1979.  The evidence received since the 
1995 denial includes diagnoses from the Veteran's VA 
treatment providers of spondylolisthesis at L5-S1, as well as 
severe degenerative disc disease.  Treatment records further 
reflect the Veteran's complaint that he has suffered from 
back pain since service and confirm that he has continually 
sought treatment since 1979.  However, this information does 
not tend to prove the Veteran's claim in a manner different 
from what was already shown in 1995 and which was implicit in 
the Veteran's earlier contentions, the lay statements he 
submitted, and VAMC treatment records dating from 1979.  
Consequently, the Board finds that the new evidence differs 
from what was previously of record, but substantively it is 
the same.  In other words, with respect to what is required 
to show a relationship to military service or to a service-
connected disability, it is cumulative of what was previously 
known.  

The Board thus concludes that the evidence received since the 
August 1995 rating action is not material.  As noted in 38 
C.F.R. § 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, the evidence added 
to the record since the August 1995 denial does not provide 
any new evidence indicating that the Veteran incurred a back 
injury or disability during service, or that his current back 
disability is related to his service-connected shell fragment 
wounds.  Thus, none of the evidence raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.

The Board has also considered the assertions and testimony of 
the Veteran and his representative that were made in support 
of his claim, but emphasizes that he is not shown to be other 
than a layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter.  In sum, 
although the Veteran asserts that he has a current back 
disability that can be attributed to injuries he sustained 
during service or, alternately, to his service-connected 
shell fragment wound of the left flank, these were his 
contentions previously, and the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  As 
such, his statements do not amount to new and material 
evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if such statements are new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Under the 
circumstances described above, the Board concludes that new 
and material evidence relating to the Veteran's claim for 
service connection for a low back disability, to include as 
secondary to service-connected shell fragment wounds, has not 
been received; hence, the requirements to reopen the claim 
for service connection for a low back disability, to include 
as secondary to service-connected shell fragment wounds, have 
not been met, and the appeal must be denied.  (As new and 
material evidence to reopen the finally disallowed claim has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).)


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


